     Case 4:20-cv-00431-RCC-LAB Document 26 Filed 09/07/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Muhieldin M Muhieldin,                          No. CV-20-00431-TUC-RCC (LAB)
10                 Plaintiff,                        ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15          On July 30, 2021, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (“R&R”) in which she recommended that the Court enter an order

17   reversing the Commissioner’s final decision and remanding for further proceedings.
18   (Doc. 25.) Judge Bowman notified the parties they had fourteen days from the date of the

19   R&R to file objections and an additional fourteen days to file a response. (Id. at 10.) No

20   objections were filed.
21          If neither party objects to a magistrate judge’s report and recommendation, the
22   District Court is not required to review the magistrate judge’s decision under any

23   specified standard of review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the
24   statute guiding review of a magistrate judge’s recommendation “does not preclude further

25   review by the district judge, sua sponte or at the request of a party, under a de novo or

26   any other standard.” Id. at 154.
27          The Court has reviewed and considered the Complaint (Doc. 1), Answer (Doc.
28   20), Plaintiff’s Opening (Doc. 22), Response (Doc. 23) and Reply (Doc. 24) Briefs and
     Case 4:20-cv-00431-RCC-LAB Document 26 Filed 09/07/21 Page 2 of 2



 1   the R&R (Doc. 25). The Court finds the R&R well-reasoned and agrees with Judge
 2   Bowman’s conclusions.
 3          Accordingly, IT IS ORDERED the R&R is ADOPTED (Doc. 25) and Plaintiff’s
 4   the Commissioner of Social Security’s final decision is REVERSED and REMANDED
 5   for further proceedings. The Clerk of Court enter judgment accordingly and close the
 6   case file in this matter.
 7          Dated this 7th day of September, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
